1    STEVEN G. KALAR
2    Federal Public Defender
     ELLEN V. LEONIDA
3    Assistant Federal Public Defender
4    450 Golden Gate Avenue, 19th floor
     San Francisco, CA 94102
5    Telephone: (415) 436-7700
6    Facsimile: (415) 436-7706
     Email: ellen_leonida@fd.org
7

8    Counsel for Defendant, VINCENT CHAN

9
                                 IN THE UNITED STATES DISTRICT COURT
10                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION
11

12   UNITED STATES OF AMERICA,                      CR 19-647 RS
                        PLAINTIFF,
13
                                                    STIPULATION TO CONTINUANCE; [PROPOSED]
14                     V.                           ORDER

15
     VINCENT CHAN,
16                              DEFENDANT.
17

18            IT IS HEREBY STIPULATED, by the parties to this action, that the sentencing date of

19   April 7, 2020, be vacated and re-set for April 28, 2020, at 2:30 p.m.

20            The continuance is necessary because the quarantine at Santa Rita jail prevented defense

21   counsel from meeting with Mr. Chan in advance of his PSR interview (their scheduled meeting

22   was cancelled by the jail because of the quarantine). Consequently, the PSR interview had to be

23   postponed and probation will require additional time to prepare the draft PSR.

24

25   DATED: February 20, 2020                                /S/
                                                   ELLEN V. LEONIDA
26
                                                   Assistant Federal Public Defender
27                                                 Counsel for Defendant Chan

28
                                                       1
     CR 19-647 RS
     Stip. to Cont., [Prop.] Order
1    DATED: February 20, 2020                              /S/
                                                 MOLLY PRIEDEMAN
2
                                                 Assistant United States Attorney
3

4

5                                                ORDER

6             IT IS HEREBY ORDERED THAT the above-captioned matter is continued to April 28,

7    2020, at 2:30 p.m., before the Honorable Richard Seeborg, for sentencing.

8    IT IS SO ORDERED.

9            2/20/2020
     DATED: ___________________                          _________________________________
                                                         HON. RICHARD SEEBORG
10
                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
     CR 19-647 RS
     Stip. to Cont., [Prop.] Order
